Title: To George Washington from John Sinclair, 18 July 1795
From: Sinclair, John
To: Washington, George


          Duplicate
         
          
            Sir,
            Whitehall [England] 18th July 1795
          
          As you are a member of the Board of Agriculture, I can, without impropriety, transmit to you, for your private information, the printed papers herewith sent, which however imperfect, yet will give some Idea of the nature and importance of Mr Elkingtons discoveries in the Art of Draining[.] If a committee were appointed to take the inclosed printed Plan of an Agreement, together with Mr Elkingtons merits, into consideration, I have no objection that your Excellency should lay the inclosed extracts before the committee and if it were judged a proper measure, for America to enter into the proposed Agreement, and if the grant of such a Sum as £300 could be procured to induce Mr Elkington to teach his Art, either to some American, or to some native of this country recommended by the Board of Agriculture who would afterwards settle in America, I am satisfied, that it would be productive of the most important consequences.
          I have great reason to beleive that the powers in Europe will agree to the proposed measure. With great truth and regard, I

have the honour to be Sir Your Excellencys faithful and Obedient Servant
          
            John Sinclair
          
        